Citation Nr: 1504406	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-19 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE
 
What evaluation is warranted for bilateral hearing loss since November 14, 2011? 

 
REPRESENTATION
 
Appellant represented by:  Texas Veterans Commission
 
 
WITNESSES AT HEARING ON APPEAL
 
Veteran and S.M.
 
 
ATTORNEY FOR THE BOARD
 
D. Havivi, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active service from May 1976 to May 1979.  
 
This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
 
The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in February 2013.  A transcript of the hearing was created and associated with the claims file.  
 
This claim was previously remanded by the Board in March 2014.  The requirements of the remand were fulfilled and the case was properly returned to the Board.  
 
This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's hearing transcript and some VA outpatient treatment files are located in Virtual VA.  
 

FINDING OF FACT
 
Since November 14, 2011 the Veteran's bilateral hearing loss, using the worst available scores, has been manifested by no more than a level IV hearing loss for the right ear and a level V hearing loss for the left ear.  
 
 

CONCLUSION OF LAW
 
Since November 14, 2011, the criteria for a 10 percent rating, but not more,  for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 3.400 (o)(2), 4.1-4.7, 4.10, 4.85, Diagnostic Code 6100 (2014).  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Duties to Notify and Assist
 
As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Veteran filed for an increased rating in November 2011 and was again provided VCAA notice in January 2012.  
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in June 2012 and May 2014.  There is no additional evidence that need be obtained for the term addressed in this decision.  
 
Merits of the Claim
 
The Veteran claims entitlement to an increased rating for his service-connected bilateral hearing loss.  The Veteran's original claim was granted in a January 2008 rating decision with a noncompensable rating effective July 30, 2007, the date of his claim.  The Veteran filed for an increased rating in April 2010 and the RO denied the claim in a July 2010 rating decision.  More than one year later, in November 2011, the Veteran again filed for an increased rating.  The RO denied this claim in a May 2012 rating decision and this appeal stems from that denial.   
 
Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
 
Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21.  
 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
 
While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has also held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  
 
Per 38 C.F.R. § 4.85, an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are conducted without the use of hearing aids.  
 
Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85.
 
Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  
 
"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in 38 C.F.R. § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  
 
Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  
 
The effective date of an increased rating claim is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  Here, there is no medical evidence within one year of the claim.  Therefore, the effective date at issue is the date of the receipt claim, November 14, 2011.  For example, in compliance with the Board's March 2014 remand, the Veteran's work hearing tests were obtained.  These records showed audiograms from December 2008 and December 2003.  Neither one is within one year of the November 2011 claim for an increased rating.  Therefore, they are not relevant to the issues on appeal.    
 
At the February 2012 VA examination, the examiner measured puretone thresholds in decibels:

On the authorized audiological evaluation in February 2012, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
30
65
65
LEFT
40
30
70
70

The puretone threshold average was 50 decibels in the right ear and 52.5 in the left.  The speech recognition scores were 100 percent in the right ear and 96 percent in the left ear.  Applying these readings to Table VI, both ears are rated at level I.  Applying Table VII results in the Veteran's disability being rated as zero percent disabling.  
 
At a May 2014 VA audiological evaluation pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
40
65
65
LEFT
45
50
65
70

The puretone threshold average was 52.5 decibels in the right ear and 57.5 in the left.  The speech recognition scores were 94 percent bilaterally.  Applying these readings to Table VI, the right ear is rated at level I and the left at level II.  Applying Table VII results in the Veteran's disability being rated noncompensably.  
 
The Veteran also underwent a private audiology examination on November 14, 2014 which revealed pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
50
75
70
LEFT
50
60
75
70

The puretone threshold average was 61.25 decibels in the right ear and 63.75 in the left.  The speech recognition scores were 96 percent in the right ear and 72 percent in the left ear.  While speech recognition scores were not specifically indicated to be Maryland CNC tests, the Board will assume that they were.  Hence, applying these readings to Table VI, the right ear is rated at level II and the left at level V.  Applying Table VII to these results the Veteran's hearing loss warrants a 10 percent rating effective from November 14, 2014, but not earlier.
 
The Veteran has submitted written statements and given testimony at the Travel Board hearing that his disability merits an increased rating.  The Veteran noted that his hearing aids can be too loud and that he has to turn them off in groups.  He has reported experiencing confusion from background noise and difficulty hearing high-pitched voices and phone calls.  The Veteran is competent to describe the symptoms he has experienced.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  
 
On review of the foregoing evidence, the Board finds that the criteria for an increased rating were not met prior to the November 14, 2014 examination, however, effective that date a 10 percent rating is in order.   It must be noted that disability evaluations for hearing loss are derived from a mechanical application of the Rating Schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App.345 (1992).  Given the objective findings the Board is compelled to conclude that an increased rating is in order no earlier than November 14, 2014.  
 
The Board has considered whether the Veteran's bilateral hearing loss warranted referral for extra-scheduler consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  
 
In this case, the Veteran's symptoms are expressly contemplated by the rating schedule.  As outlined above, the Veteran has complaints of decreased hearing and trouble hearing high-pitched voices and phone calls.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.85, Diagnostic Code 6100.  The regulations and case law expressly consider each of these symptoms.  In other words, Diagnostic Code 6100 adequately contemplates all of the Veteran's symptoms and they are not exceptional or unusual.  Therefore, the first step of Thun has not been met, and referral for the assignment of extraschedular disability ratings is not warranted.  
 

ORDER
 
Entitlement to a compensable rating for bilateral hearing loss from November 15, 2011 through November 13, 2014 is denied.

Entitlement to a 10 percent rating for bilateral hearing loss from November 14, 2014 is granted subject to the laws and regulations governing the award of monetary benefits.




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


